Title: To Thomas Jefferson from Adamantios Coray, 10 July 1823
From: Coray, Adamantios
To: Jefferson, Thomas


                            Monsieur,
                            
                        
                                Paris,
                                10, Juillet, 1823.
                            Vous vous rappelez peut-être un Grec qui vous fut présenté il y a quelques années par feu Mr. Paradise, et qui eut même le plaisir de dîner chez vous, à Challiot.  C’est ce Grec même, dejà fort avancé en âge, au moment où sa patrie va renaître, qui prend la liberté de vous écrire cette lettre.Il n’a pas été au pouvoir de nos tyrans d’empêcher cette renaissance; mais c’est precisement parce que notre liberté n’est encore qu’un enfant que son éducation exige bien des soins et des secours pour qu’elle ne périsse dans son berceau.  On ne peut espérer ces secours que des hommes véritablement libres.C’est un malheur pour nous que de nous insurger dans un moment où notre instruction publique ne faisait que commencer.  Nous sortons d’une très mauvaise ecole, d’une école turque,  c’est tout dire; Il est vrai que la Grèce moderne a produit inopinément des Léonidas et des Miltiades; mais sortie d’une longue oppression, elle en pouvait produire tout-à-coup des législateurs tels que parurent chez ses anciens habitans, tels qu’on a vus cde nos jours chez vous.C’est encore un malheur pour nous, que d’être voisins des nations Européennes soi-disants éclairées dans le moment où elles se trouvent dans une crise; quand même cette crise finirait par le triomphe du peu de liberté dont elles jouissent, il est à craindre qu’elles n’en laisseront à la Grèce qu’autant qu’il convient à leurs intérêts.  Les Anglais viennent d’embrasser notre cause et commencent à nous donner des secours; mais vous savez de quelle nature sont les embrassemens de vos chers pères, qui ne ressemblent pas du tout à leurs enfans.  Ils ont déjà commencé par traiter d’excellence nos fonctionnaires publics, et finiront peut-être par nous conseiller une haute chambre qui, dans l’état où notre corps politique se trouve actuellement, ne pourra se composer que de toutes ses parties gangrénées.Que faut-il faire dans une pareille situation?  Je l’ignore.  Le retour sous le joug turc me paraît une chose physiquement impossible; mais je regarde aussi comme presque impossible que nos chers amis, voisins du Péloponése, nous permettent jamais de former un gouvernement tel que nous le désirons; il n’est point dans leurs intérêts de laisser un si mauvais exemple à la portée et à la vue des Grecs des Sept-îles qu’ils traitent déjà d’une manière peu libérale.Voyez, Monsieur dans quelle perplexité doivent être ceux des Grecs qui désirent le bonheur de leur nation.  Je suis le doyen de ces Grecs et depuis tente ans, voyant approcher l’époque actuelle, je n’ai cessé d’exhorter mes compatriotes, à s’y préparer par l’instruction.  La bienveillance dont ils ont honoré mes exhortations m’a servi d’encouragement à les continuer jusqu’à ce moment.  Mais que puis-je faire à l’âge très avancé ou je suis, et accablé de plusieurs infirmités!  Maurocordato, que quelques flagorneurs ont commencé par qualifier de Prince, et finiront peut-être par le faire croire à bien des imbeciles, vient de m’écrire pour la première fois.  Son style, bien loin de trancher du prince, annonce un homme qui travaille de bonne foi au bonheur de sa patrie.  J’ai cru sa lettre sincère, et je viens d’y répondre en conséquence.Cette lettre a renouvellé mes regrès de ne pas vous avoir comme voisins, et m’a suggéré en même temps l’idée de vous écrire, pour consulter vos lumières.  Puisque la distance qui nous sépare ne vous permet point de nous secourir matériellement, permettez au moins que je vous fasse ces questions:1o  Ne vous serait-il pas possible d’envoyer en Grèce deux ou trois personnes de considération sous le nom de négociateurs pour des affaires commerciales?  et certes, pour vos intérêts même, je ne crois pas que vous pouissiez trouver un moment plus favorable à une pareille négociation.  Ces personnes, chargées de vos affaires, pourrot en même temps, par leurs lumières et par leur zèle pour la liberté, affermir ceux des Grecs qui sont à la tête des affaires dans leur noble résolution de conserver leur indépendance, en leur conseillant tous les moyens propres à former un bon gouvernement.  La présence de ces personnes sur les lieux mêmes pourrait nous servir d’antidote pour neutraliser toutes les influences pernicieuses qui nous viennent de la part des ennemis de notre liberté.2o  En cas que vous n’ayiez point le projet d’envoyer des négociateurs, ou que vous n’en croyiez pas encore le moment arrivé, ne pourriez-vous, ou quelqu’autre de vos compatriotes jouissant de la même considération que vous, insérer dans quelqu’un de vos journaux une lettre consultative sur les affaires de la Grèce?  Cette lettre doit être une réponse adressée à un Grec anonyme qui vous demande des conseils; et je pourrai, si vous avez la complaisance de m’envoyer un exemplaire du journal qui aura publié cette lettre, la traduire en grec moderne.  Ou je me tompe fort, ou une pareille lettre doit 
produire un effet salutaire sur les esprits de mes compatriotes, dont une partie 
considérable connaît et révère votre nom.Si je vous demande de ne point me nommer, c’est que ma position, exige cette précaution.  Au reste, vous n’êtes point astreint à la forme d’une lettre; vous pouvez présenter vos conseils sous celle des réflexions, suggérées par l’intérêt que vous prenez au bonheur de la Grèce.Je prends la liberté, Monsieur, de vous envoyer avec cette lettre la Morale et la Politique d’Aristote que j’ai publiées depuis peu.  Je vous prie de m’en accuser la réception, en adressant votre lettre, sous couvert, à mon domicile,Rue Madame, No 5.  derrière le LuxembourgSecourez-nous, heureux Américains; ce n’est point de l’aumône que nous vous demandons.  C’est plutôt une occasion d’augmenter votre bonheur que nous vous fournissons.Agréez, Monsieur, l’assurance du profond respect que votre personne m’a toujours inspiré.
                             Coray
                        La lettre ci-dessus est la copie de celle du 10 Juillet, contenue dans le paquet que j’envoyais à Monsieur Jefferson.  Je lui réitère mes respectueuses salutations.20 Juillet
                             Coray
                         Editors’ Translation
                            Sir, 
                            
                        Your remember perhaps a Greek man who was introduced to you a few years ago by the late Mr. Paradise, and who even had the pleasure of dining at your house, at Challiot.  This is this very same Greek man, already well advanced in years, who, at the time when his fatherland is about to be born again, is taking the liberty of writing this letter to you.It was not in the power of our tyrants to prevent this renaissance; but it is precisely because our liberty is only in its infancy that its education requires much care and much help in order for it not to perish in its cradle.  We can only hope this help to come from men truly free.It is a misfortune for us to rebel at a time when our public education was just beginning.  We are just coming out of a very bad school, a Turkish school.  This says it all; it is true that Modern Greece has unexpectedly produced a few Leonidas and Miltiades; but, coming out of a long oppression, it could not produce instantly legislators such as existed among its ancient inhabitants, such as can be seen nowadays in your country.It is also a misfortune for us to be the neighbors of so called enlightened European nations at the time when they find themselves in a crisis; even if this crisis were to end up with the triumph of the little bit of liberty they enjoy, it is to be feared that they will leave to Greece only as much liberty as suits their interests.  The English have just embraced our cause, and are starting to help us; but you know the nature of the embraces of your dear fathers, who do not resemble their children at all.  They have already called excellence our government employees, and they perhaps will end up advising us to have a high chamber which, in the state in which our political body is at the moment, could only be composed of all its gangrened parts.What to do in such a situation?  I don’t know.  Returning under the Turkish yoke seems to me to be physically an impossible thing; but I also regard as almost impossible that our dear friends, neighbors of the Peloponnesus, will ever allow us to form a government such as we wish it to be; it is not in their interest to let such a bad example exist within reach and sight of the Greeks of the Seven-Islands, whom they already treat in a very little liberal manner.You see, Sir, in what perplexity must be the Greeks who wish for the happiness of their nation.  I am the oldest of these Greeks, and for thirty years, seeing the current time approaching, I have not ceased to exhort my contemporaries to prepare themselves for it through education.  The kindness with which they have honored my exhortations has encouraged me to continue these exhortations until now.  But what can I do in my very advanced age, plagued by several infirmities?Maurocordats, who some creeps have started to call Prince, and perhaps will end up convincing many idiots of doing so, has just written to me for the first time.  His style, far from being that of a prince, announces a man who works in good faith for the happiness of his fatherland.  I believed his letter to be sincere, and I just replied to it in consequence.This letter has renewed my regrets at not having you as neighbors, and at the same time it has suggested to me the idea of writing to you, to consult your lights.  Since the distance that separates us does not allow you to help us materially, allow me at least to ask you these questions:1st  Would it not be possible for you to send to Greece two or three persons of consideration under the title of negotiators for commercial affairs?  And indeed, for your own interests, I do not believe you could find a more favorable time for such a negotiation.  These persons, entrusted with your affairs, will at the same time, through their enlightenment and their zeal for freedom, be able to strengthen the affairs of the Greeks who are leaders in their noble resolution to keep their independence, by advising them to use all the means suitable to form a good government.  The presence of these persons on the spot could serve to us as an antidote to neutralize all the pernicious influences that come from the enemies of our freedom.2d  In case you do not intend to send negotiators, or in case you do not believe that the time to send them has arrived yet, could you not, or could not someone among your fellow citizens, who enjoys the same consideration as you do, insert in one of your newspapers an advisory letter about the affairs of Greece?  This letter must be a reply to an anonymous Greek who is asking you for advice; and, if you were kind enough to send me a copy of the newspaper that would have published this letter, I could translate it in modern Greek.  Unless I am mistaken, such a letter must produce a salutary effect on the minds of my fellow citizens, of whom a considerable part know and revere your name.If I am asking you not to name me, it is because my position demands this precaution.  Anyway, you are not obliged to use the format of a letter; you can present your advice under the format of reflections suggested by the interest you are taking in the happiness of Greece.I am taking the liberty, Sir, to send to you with this letter Aristotle’s Morale and the Politics, which I recently published.  Please let me know you have received it, by sending your letter, under cover, at my residence:Madame Street, No 5.  behind the LuxembourgHelp us, happy Americans; it is not alms we are asking of you.  rather it is with a way of increasing your happiness that we are providing you.Please accept, Sir, the assurance of the profound respect which your person has always inspired in me.
                             Coray
                        The letter above is the copy of the one dated July 10, enclosed in the package that I sent to Mister Jefferson.  I am reiterating my respects to him.July 20
                             Coray
                        